


Exhibit 10.3

 

DITECH NETWORKS, INC.

 

1999 EMPLOYEE STOCK PURCHASE PLAN

 

Approved by the Board of Directors March 5, 1999

Approved by Stockholders April 21, 1999

Amended by the Board of Directors July 25, 2000

Amendment Approved by Stockholders September 22, 2000

Amended by the Board of Directors July 12, 2001

Amendment Approved by Stockholders September 21, 2001

Amended by the Board of Directors November 14, 2001

Amended by the Board of Directors June 6, 2002

Amendment Approved by Stockholders September 20, 2002

Amended by the Board of Directors  May 16, 2003

Amendment Approved by the Stockholders September 19, 2003

Amended by the Board of Directors May 12, 2006

Subject to Approval by Stockholders September 15, 2006

Amended by the Board of Directors May 8, 2009

 

1.             PURPOSE.

 

(a)           The purpose of this Employee Stock Purchase Plan (the “Plan”) is
to provide a means by which employees of Ditech Networks, Inc. (the “Company”)
and its Affiliates, as defined in subparagraph 1(b), which are designated as
provided in subparagraph 2(b), may be given an opportunity to purchase common
stock of the Company.

 

(b)           The word “Affiliate” as used in the Plan means any parent
corporation or subsidiary corporation of the Company, as those terms are defined
in Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

(c)           The Company, by means of the Plan, seeks to retain the services of
its employees, to secure and retain the services of new employees, and to
provide incentives for such persons to exert maximum efforts for the success of
the Company.

 

(d)           The Company intends that the rights to purchase stock of the
Company granted under the Plan be considered options issued under an “employee
stock purchase plan” as that term is defined in Section 423(b) of the Code.

 

2.             ADMINISTRATION.

 

(a)           The Plan shall be administered by the Board of Directors (the
“Board”) of the Company unless and until the Board delegates administration to a
Committee, as provided in subparagraph 2(c).  Whether or not the Board has
delegated administration, the Board shall have the final power to determine all
questions of policy and expediency that may arise in the administration of the
Plan.

 

1

--------------------------------------------------------------------------------


 

(b)           The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i)            To determine when and how rights to purchase stock of the Company
shall be granted and the provisions of each offering of such rights (which need
not be identical).

 

(ii)           To designate from time to time which Affiliates of the Company
shall be eligible to participate in the Plan.

 

(iii)         To construe and interpret the Plan and rights granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iv)          To amend the Plan as provided in paragraph 13.

 

(v)            Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and its Affiliates and to carry out the intent that the Plan be treated
as an “employee stock purchase plan” within the meaning of Section 423 of the
Code.

 

(c)           The Board may delegate administration of the Plan to a Committee
composed of not fewer than two (2) members of the Board (the “Committee”).  If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)           Subject to the provisions of paragraph 12 relating to adjustments
upon changes in stock, the stock that may be sold pursuant to rights granted
under the Plan shall not exceed in the aggregate one million eight hundred
sixteen thousand six hundred sixty-six (1,816,666) shares of the Company’s
common stock (the “Common Stock”), such number includes an additional increase
of four hundred thousand (400,000) shares of Common Stock authorized by the
Board on May 12, 2006, subject to stockholder approval at the 2006 Annual
Meeting of Stockholders.  If any right granted under the Plan shall for any
reason terminate without having been exercised, the Common Stock not purchased
under such right shall again become available for the Plan.

 

(b)           The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

 

4.             GRANT OF RIGHTS; OFFERING.

 

The Board or the Committee may from time to time grant or provide for the grant
of rights to purchase Common Stock of the Company under the Plan to eligible
employees (an

 

2

--------------------------------------------------------------------------------


 

“Offering”) on a date or dates (the “Offering Date(s)”) selected by the Board or
the Committee.  Each Offering shall be in such form and shall contain such terms
and conditions as the Board or the Committee shall deem appropriate, which shall
comply with the requirements of Section 423(b)(5) of the Code that all employees
granted rights to purchase stock under the Plan shall have the same rights and
privileges.  The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan.  The provisions of
separate Offerings need not be identical, but each Offering shall include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering shall be effective, which period shall not exceed twenty-seven (27)
months beginning with the Offering Date, and the substance of the provisions
contained in paragraphs 5 through 8, inclusive.

 

5.             ELIGIBILITY.

 

(a)           Rights may be granted only to employees of the Company or, as the
Board or the Committee may designate as provided in subparagraph 2(b), to
employees of any Affiliate of the Company.  Except as provided in subparagraph
5(b), an employee of the Company or any Affiliate shall not be eligible to be
granted rights under the Plan unless, on the Offering Date, such employee has
been in the employ of the Company or any Affiliate for such continuous period
preceding such grant as the Board or the Committee may require, but in no event
shall the required period of continuous employment be greater than two
(2) years.  In addition, unless otherwise determined by the Board or the
Committee and set forth in the terms of the applicable Offering, no employee of
the Company or any Affiliate shall be eligible to be granted rights under the
Plan, unless, on the Offering Date, such employee’s customary employment with
the Company or such Affiliate is for at least twenty (20) hours per week and at
least five (5) months per calendar year.

 

(b)           The Board or the Committee may provide that each person who,
during the course of an Offering, first becomes an eligible employee of the
Company or designated Affiliate will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an eligible
employee or occurs thereafter, receive a right under that Offering, which right
shall thereafter be deemed to be a part of that Offering.  Such right shall have
the same characteristics as any rights originally granted under that Offering,
as described herein, except that:

 

(i)            the date on which such right is granted shall be the “Offering
Date” of such right for all purposes, including determination of the exercise
price of such right;

 

(ii)           the period of the Offering with respect to such right shall begin
on its Offering Date and end coincident with the end of such Offering; and

 

(iii)         the Board or the Committee may provide that if such person first
becomes an eligible employee within a specified period of time before the end of
the Offering, he or she will not receive any right under that Offering.

 

3

--------------------------------------------------------------------------------


 

(c)           No employee shall be eligible for the grant of any rights under
the Plan if, immediately after any such rights are granted, such employee owns
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any Affiliate.  For purposes
of this subparagraph 5(c), the rules of Section 424(d) of the Code shall apply
in determining the stock ownership of any employee, and stock which such
employee may purchase under all outstanding rights and options shall be treated
as stock owned by such employee.

 

(d)           An eligible employee may be granted rights under the Plan only if
such rights, together with any other rights granted under “employee stock
purchase plans” of the Company and any Affiliates, as specified by
Section 423(b)(8) of the Code, do not permit such employee’s rights to purchase
stock of the Company or any Affiliate to accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) of fair market value of such stock
(determined at the time such rights are granted) for each calendar year in which
such rights are outstanding at any time.

 

(e)           Officers of the Company and any designated Affiliate shall be
eligible to participate in Offerings under the Plan; provided, however, that the
Board may provide in an Offering that certain employees who are highly
compensated employees within the meaning of Section 423(b)(4)(D) of the Code
shall not be eligible to participate.

 

6.             RIGHTS; PURCHASE PRICE.

 

(a)           On each Offering Date, each eligible employee, pursuant to an
Offering made under the Plan, shall be granted the right to purchase up to the
number of shares of Common Stock of the Company purchasable with a percentage
designated by the Board or the Committee not exceeding fifteen percent (15%) of
such employee’s Earnings (as defined in subparagraph 7(a)) during the period
which begins on the Offering Date (or such later date as the Board or the
Committee determines for a particular Offering) and ends on the date stated in
the Offering, which date shall be no later than the end of the Offering.  The
Board or the Committee shall establish one or more dates during an Offering (the
“Purchase Date(s)”) on which rights granted under the Plan shall be exercised
and purchases of Common Stock carried out in accordance with such Offering.

 

(b)           In connection with each Offering made under the Plan, the Board or
the Committee may specify a maximum number of shares that may be purchased by
any employee as well as a maximum aggregate number of shares that may be
purchased by all eligible employees pursuant to such Offering.  In addition, in
connection with each Offering that contains more than one Purchase Date, the
Board or the Committee may specify a maximum aggregate number of shares which
may be purchased by all eligible employees on any given Purchase Date under the
Offering.  If the aggregate purchase of shares upon exercise of rights granted
under the Offering would exceed any such maximum aggregate number, the Board or
the Committee shall make a pro rata allocation of the shares available in as
nearly a uniform manner as shall be practicable and as it shall deem to be
equitable.

 

(c)           The purchase price of stock acquired pursuant to rights granted
under the Plan shall be not less than the lesser of:

 

4

--------------------------------------------------------------------------------


 

(i)            an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Offering Date; or

 

(ii)           an amount equal to eighty-five percent (85%) of the fair market
value of the stock on the Purchase Date.

 

7.             PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)           An eligible employee may become a participant in the Plan pursuant
to an Offering by delivering a participation agreement to the Company within the
time specified in the Offering, in such form as the Company provides.  Each such
agreement shall authorize payroll deductions of up to the maximum percentage
specified by the Board or the Committee of such employee’s Earnings during the
Offering.  “Earnings” is defined as an employee’s wages (including amounts
thereof elected to be deferred by the employee, that would otherwise have been
paid, under any arrangement established by the Company that is intended to
comply with Section 125, Section 401(k), Section 402(h) or Section 403(b) of the
Code or that provides non-qualified deferred compensation), which shall include
overtime pay, bonuses and commissions, but shall exclude incentive pay, profit
sharing, other remuneration paid directly to the employee, the cost of employee
benefits paid for by the Company or an Affiliate, education or tuition
reimbursements, imputed income arising under any group insurance or benefit
program, traveling expenses, business and moving expense reimbursements, income
received in connection with stock options, contributions made by the Company or
an Affiliate under any employee benefit plan, and similar items of compensation,
as determined by the Board or the Committee.  The payroll deductions made for
each participant shall be credited to an account for such participant under the
Plan and unless otherwise provided in the document comprising an Offering shall
be deposited with the general funds of the Company.  A participant may reduce
(including to zero) or increase such payroll deductions, and an eligible
employee may begin such payroll deductions, after the beginning of any Offering
only as provided for in the Offering.  A participant may make additional
payments into his or her account only if specifically provided for in the
Offering and only if the participant has not had the maximum amount withheld
during the Offering.

 

(b)           At any time during an Offering, a participant may terminate his or
her payroll deductions under the Plan and withdraw from the Offering by
delivering to the Company a notice of withdrawal in such form as the Company
provides.  Such withdrawal may be elected at any time prior to the end of the
Offering except as provided by the Board or the Committee in the Offering.  Upon
such withdrawal from the Offering by a participant, the Company shall distribute
to such participant all of his or her accumulated payroll deductions (reduced to
the extent, if any, such deductions have been used to acquire stock for the
participant) under the Offering, without interest, and such participant’s
interest in that Offering shall be automatically terminated.  A participant’s
withdrawal from an Offering will have no effect upon such participant’s
eligibility to participate in any other Offerings under the Plan but such
participant will be required to deliver a new participation agreement in order
to participate in subsequent Offerings under the Plan.

 

(c)           Rights granted pursuant to any Offering under the Plan shall
terminate immediately upon cessation of any participating employee’s employment
with the Company and

 

5

--------------------------------------------------------------------------------


 

any designated Affiliate, for any reason, and the Company shall distribute to
such terminated employee all of his or her accumulated payroll deductions
(reduced to the extent, if any, such deductions have been used to acquire stock
for the terminated employee), under the Offering, without interest.

 

(d)           Rights granted under the Plan shall not be transferable by a
participant otherwise than by will or the laws of descent and distribution, or
by a beneficiary designation as provided by the Board and, otherwise during his
or her lifetime, shall be exercisable only by the person to whom such rights are
granted.

 

8.             EXERCISE.

 

(a)           On each Purchase Date specified therefor in the relevant Offering,
each participant’s accumulated payroll deductions and other additional payments
specifically provided for in the Offering (without any increase for interest)
will be applied to the purchase of whole shares of stock of the Company, up to
the maximum number of shares permitted pursuant to the terms of the Plan and the
applicable Offering, at the purchase price specified in the Offering.  No
fractional shares shall be issued upon the exercise of rights granted under the
Plan.  The amount, if any, of accumulated payroll deductions remaining in each
participant’s account after the purchase of shares which is less than the amount
required to purchase one share of stock on the final Purchase Date of an
Offering shall be held in each such participant’s account for the purchase of
shares under the next Offering under the Plan, unless such participant withdraws
from such next Offering, as provided in subparagraph 7(b), or is no longer
eligible to be granted rights under the Plan, as provided in paragraph 5, in
which case such amount shall be distributed to the participant after such final
Purchase Date, without interest.  The amount, if any, of accumulated payroll
deductions remaining in any participant’s account after the purchase of shares
which is equal to the amount required to purchase whole shares of stock on the
final Purchase Date of an Offering shall be distributed in full to the
participant after such Purchase Date, without interest.

 

(b)           No rights granted under the Plan may be exercised to any extent
unless the shares to be issued upon such exercise under the Plan (including
rights granted thereunder) are covered by an effective registration statement
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) and
the Plan is in material compliance with all applicable state, foreign and other
securities and other laws applicable to the Plan.  If on a Purchase Date in any
Offering hereunder the Plan is not so registered or in such compliance, no
rights granted under the Plan or any Offering shall be exercised on such
Purchase Date, and the Purchase Date shall be delayed until the Plan is subject
to such an effective registration statement and such compliance, except that the
Purchase Date shall not be delayed more than twelve (12) months and the Purchase
Date shall in no event be more than twenty-seven (27) months from the Offering
Date.  If on the Purchase Date of any Offering hereunder, as delayed to the
maximum extent permissible, the Plan is not registered and in such compliance,
no rights granted under the Plan or any Offering shall be exercised and all
payroll deductions accumulated during the Offering (reduced to the extent, if
any, such deductions have been used to acquire stock) shall be distributed to
the participants, without interest.

 

6

--------------------------------------------------------------------------------


 

9.             COVENANTS OF THE COMPANY.

 

(a)           During the terms of the rights granted under the Plan, the Company
shall keep available at all times the number of shares of stock required to
satisfy such rights.

 

(b)           The Company shall seek to obtain from each federal, state, foreign
or other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to issue and sell shares of stock upon exercise of
the rights granted under the Plan.  If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such rights unless and until
such authority is obtained.

 

10.          USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11.          RIGHTS AS A STOCKHOLDER.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights under the Plan are recorded in the books of the Company.

 

12.          ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)           If any change is made in the stock subject to the Plan, or subject
to any rights granted under the Plan, due to a change in corporate
capitalization and without the receipt of consideration by the Company (through
reincorporation, stock dividend, stock split, reverse stock split, combination
or reclassification of shares), the Plan will be appropriately and
proportionately adjusted in the class(es) and maximum number of securities
subject to the Plan pursuant to subsection 3(a), and the outstanding rights will
be appropriately adjusted in the class(es) and number of securities and price
per share of stock subject to such outstanding rights.  Such adjustments shall
be made by the Board, the determination of which shall be final, binding and
conclusive.

 

(b)           In the event of:  (1) a dissolution or liquidation of the Company;
(2) a sale of all or substantially all of the assets of the Company, (3) a
merger or consolidation in which the Company is not the surviving corporation,
(4) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, (5) an acquisition by any person, entity or group
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or a Subsidiary) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable

 

7

--------------------------------------------------------------------------------


 

successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
Directors, or (6) the individuals who, as of the date of the adoption of this
Plan, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of the Board (if the election, or
nomination for election, by the Company’s stockholders of any new director was
approved by a vote of at least fifty percent (50%) of the Incumbent Board, such
new director shall be considered as a member of the Incumbent Board), then, as
determined by the Board in its sole discretion, (i) any surviving corporation
may assume outstanding rights or substitute similar rights for those under the
Plan, (ii) such rights may continue in full force and effect, or
(iii) participants’ accumulated payroll deductions may be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering terminated.

 

13.          AMENDMENT OF THE PLAN.

 

(a)           The Board at any time, and from time to time, may amend the Plan. 
However, except as provided in paragraph 12 relating to adjustments upon changes
in stock, no amendment shall be effective unless approved by the stockholders of
the Company within twelve (12) months before or after the adoption of the
amendment, where the amendment will:

 

(i)            Increase the number of shares reserved for rights under the Plan;

 

(ii)           Modify the provisions as to eligibility for participation in the
Plan (to the extent such modification requires stockholder approval in order for
the Plan to obtain employee stock purchase plan treatment under Section 423 of
the Code or to comply with the requirements of Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended (“Rule 16b-3”)); or

 

(iii)         Modify the Plan in any other way if such modification requires
stockholder approval in order for the Plan to obtain employee stock purchase
plan treatment under Section 423 of the Code or to comply with the requirements
of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

(b)           Rights and obligations under any rights granted before amendment
of the Plan shall not be impaired by any amendment of the Plan, except with the
consent of the person to whom such rights were granted, or except as necessary
to comply with any laws or governmental regulations, or except as necessary to
ensure that the Plan and/or rights granted under the Plan comply with the
requirements of Section 423 of the Code.

 

8

--------------------------------------------------------------------------------


 

14.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           The Board in its discretion, may suspend or terminate the Plan at
any time.  No rights may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           Rights and obligations under any rights granted while the Plan is
in effect shall not be altered or impaired by suspension or termination of the
Plan, except as expressly provided in the Plan or with the consent of the person
to whom such rights were granted, or except as necessary to comply with any laws
or governmental regulation, or except as necessary to ensure that the Plan
and/or rights granted under the Plan comply with the requirements of Section 423
of the Code.

 

15.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the day immediately prior to the
effectiveness of the Company’s registration statement under the Securities Act
with respect to the initial public offering of shares of the Company’s Common
Stock (the “Effective Date”), but no rights granted under the Plan shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted
by the Board or the Committee, which date may be prior to the Effective Date.

 

9

--------------------------------------------------------------------------------
